GREENE, Judge,
dissenting.
I respectfully dissent because I believe the trial court, in Judge Honeycutt’s 22 July 1999 order, applied a best interests test in determining the custody dispute. I, therefore, would reverse the order of the trial court.
I
As noted by the majority, a permanent child custody order can be modified only upon a showing of a substantial change in circumstances affecting the welfare of the child. Pulliam v. Smith, 348 N.C. 616, 619, 501 S.E.2d 898, 899 (1998). Because the 5 August 1996 custody order was a permanent order, West v. Marko, 130 N.C. App. 751, 756, 504 S.E.2d 571, 574 (1998), its modification could not occur upon application of a best interests of the child test.
In this case, Judge Honeycutt concluded the 5 August 1996 order entered by Judge Klass was a temporary order and could be modified *697on the basis of redetermining the best interests of the child.3 On that basis, Judge Honeycutt then modified the 5 August 1996 order and gave custody to Ms. Marko. That was error and requires the 22 July 1999 order be reversed and remanded. On remand, the trial court must address Ms. Marko’s motion for a change in custody and apply the “change of circumstances” standard. Because of the substantial lapse of time since the entry of the last order, the parties may offer new evidence.
II
I note the majority “point[s] out for clarification” that in West I we held the 5 August judgment “was not predicated on the allegations deemed admitted by the entry of default.” Although this is dicta, it nonetheless constitutes a clear misreading of West I and I feel compelled to address the matter.
This Court in West I held the 5 August 1996 order was “binding and enforceable,” even if entered as a default judgment and predicated on the entry of default. West, 130 N.C. App. at 755, 755 n.1, 504 S.E.2d at 573, 573 n.1. Thus, it does not follow, as the majority suggests, that the setting aside of an entry of default requires the striking of the default judgment. Indeed, West I clearly held contrary to the position of the majority, West, 130 N.C. App. at 754-55, 504 S.E.2d at 573 (“it does not follow” that the setting aside of the entry of default mandates setting aside the default judgment, as there are two different standards), and this panel is bound by that holding.

. I acknowledge there is some language in Judge Honeycutt’s order noting “there has been a substantial change of circumstances.” This finding, however, read in context, does nothing more than indicate a disagreement with the facts found by Judge Klass. Judge Honeycutt was bound by the order entered by Judge Klass, including the findings of fact included in that order. Accordingly, it was not in the province of Judge Honeycutt to reject the findings of Judge Klass. Any inadequacy of Judge Klass’s findings were matters to be addressed on an appeal from Judge Klass’s order. In proper context, therefore, there are no findings in Judge Honeycutt’s order suggesting a change in the circumstances of the child between the time of Judge Klass’s order (whether or not reflected in that order) and the time of Judge Honeycutt’s order, the relevant inquiry. Even assuming such findings, there are no findings that such changes have had any affect on the welfare of the child. Browning v. Helff, 136 N.C. App. 420, 424-25, 524 S.E.2d 95, 98-99 (2000) (in order to modify child custody order, there must be a showing that change in circumstances affected the welfare of the child).